United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3152
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Stevie Ray Greenwood,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: October 19, 2020
                             Filed: February 5, 2021
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Stevie Ray Greenwood pleaded guilty to unlawful possession of a firearm as a
previously convicted felon. In August 2019, he moved to withdraw the plea. The
district court1 denied the motion and sentenced Greenwood to 75 months’
imprisonment. Greenwood appeals, and we affirm.

       In May 2018, Greenwood sold ten firearms to a pawn shop in Fort Smith,
Arkansas. Greenwood provided his Oklahoma driver’s license to complete the sale.
Later, federal investigators discovered that Greenwood had sustained a prior felony
conviction in Oklahoma, and that two of the firearms had traveled in interstate
commerce.

       A grand jury charged Greenwood with unlawful possession of a firearm as a
previously convicted felon, see 18 U.S.C. § 922(g)(1), and possession of an
unregistered firearm. See 26 U.S.C. § 5861(d). Greenwood agreed to plead guilty to
the felon-in-possession charge, and the government agreed to move to dismiss the other
count of the indictment.

      At a change-of-plea hearing in February 2019, the district court conducted a
colloquy in accordance with Federal Rule of Criminal Procedure 11. Satisfied with
Greenwood’s responses, the court concluded that Greenwood’s guilty plea was entered
knowingly and voluntarily, accepted the plea, and adjudged him guilty.

       In August 2019, Greenwood moved to withdraw his guilty plea. Greenwood
asserted that he was innocent of the charge, and that his counsel at the time of the plea
was ineffective. The district court concluded that Greenwood’s assertions of
ineffective assistance were “untimely and unreliable,” given that Greenwood failed to
object at the change-of-plea hearing and “affirmatively acknowledged his satisfaction”
with counsel’s representation. The court also found no evidence that Greenwood’s



      1
        The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                          -2-
admission of guilt was untrue. The court thus denied Greenwood’s motion to withdraw
the plea.

       We review a district court’s denial of a defendant’s motion to withdraw a guilty
plea for abuse of discretion. United States v. Green, 521 F.3d 929, 931 (8th Cir.
2008). Whether a guilty plea is voluntary, however, is a mixed question of law and fact
that we review de novo. Id. A district court may grant a defendant’s pre-sentencing
motion to withdraw a guilty plea only if “the defendant can show a fair and just reason
for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B); see also United States
v. Rollins, 552 F.3d 739, 741 (8th Cir. 2009).

       Greenwood maintains that his former attorney “coerced” him into pleading
guilty. Greenwood says that counsel insisted on entry into a plea agreement, refused
to discuss the facts of the case with Greenwood, and demanded $10,000 to take the
case to trial. Greenwood’s allegations, however, are contradicted by statements he
made under oath at the change-of-plea hearing. At the hearing, Greenwood said that
he discussed the charges and plea agreement with counsel before signing the
agreement. Greenwood also confirmed that he was “fully satisfied” with counsel’s
representation. When the district court asked if anyone was forcing Greenwood to
plead guilty, he answered in the negative. Statements made under oath “in open court
carry a strong presumption of verity,” Blackledge v. Allison, 431 U.S. 63, 74 (1977),
and it was permissible for the district court to view Greenwood’s later inconsistent
assertions as inherently unreliable. See United States v. McHenry, 849 F.3d 699, 706
(8th Cir. 2017). The district court did not err in concluding that the plea was entered
knowingly and voluntarily.

       Greenwood also asserts that he is innocent of the charged offense. Although a
defendant’s assertion of innocence is a relevant factor in determining whether he has
shown a fair and just reason for requesting the withdrawal of a plea, a “conclusory
assertion of innocence” is insufficient. United States v. Cruz, 643 F.3d 639, 643 (8th

                                         -3-
Cir. 2011). Greenwood presented no evidence to undermine the court’s judgment of
guilt. He suggests that someone else owned the firearms that he sold to the pawn shop,
but the offense of conviction forbids possession, not ownership, so more information
about the provenance of the guns would not establish innocence. See 18 U.S.C.
§ 922(g)(1). The district court thus did not err in denying the motion to withdraw the
plea for lack of an adequate reason.

      The judgment of the district court is affirmed.
                      ______________________________




                                         -4-